Exhibit 10.17 EXECUTION VERSION Published CUSIP Number:83545FAN4 THIRD AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT Dated as of November 30, 2016 among SONIC AUTOMOTIVE, INC., as the Used Vehicle Borrower, CERTAIN OF ITS SUBSIDIARIES,as New Vehicle Borrowers, BANK OF AMERICA, N.A., as Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing Line Lender, BANK OF AMERICA, N.A., as Revolving Administrative Agent (in the capacity as collateral agent), JPMorgan Chase Bank, N.A.as Syndication Agent, U.S. Bank National Association and Wells Fargo Bank, N.A. as Co-Documentation Agents, THE OTHER LENDERS PARTY HERETO and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Sole Lead Arranger and Sole Bookrunner Table of Contents SectionPage ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS1 Assignments and Allocations; Amendment and Restatement1 Defined Terms3 Other Interpretive Provisions45 Accounting Terms45 Rounding47 Times of Day47 Rates47 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS47 New Vehicle Floorplan Committed Loans47 Borrowings, Conversions and Continuations of New Vehicle Floorplan Committed Loans48 New Vehicle Floorplan Swing Line Loan49 New Vehicle Floorplan Overdrafts54 Electronic Processing55 Used Vehicle Floorplan Committed Loans56 Borrowings, Conversions and Continuations of Used Vehicle Floorplan Committed Loans56 Used Vehicle Floorplan Swing Line Loans57 Prepayments61 Termination, Reduction or Conversion of Commitments63 Repayment of Loans65 Interest67 Fees68 Computation of Interest and Fees69 Evidence of Debt69 Payments Generally; Administrative Agent’s Clawback69 Sharing of Payments by Lenders71 Increase in Commitments72 New Vehicle Borrowers74 Cash Collateral and Other Credit Support76 Defaulting Lenders 77 Table of Contents SectionPage ARTICLE IIA. SECURITY79 2A.01. Security79 2A.02. Further Assurances79 2A.03. Information Regarding Collateral80 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY80 Taxes80 Illegality85 Inability to Determine Rates86 Increased Costs; Reserves on Eurodollar Rate Loans87 Mitigation Obligations; Replacement of Lenders88 Survival89 ARTICLE IV. CONDITIONS PRECEDENT TO AMENDMENT AND RESTATEMENT89 Amendment and Restatement89 Conditions to all Borrowings92 Conditions to all New Vehicle Floorplan Borrowings pursuant to a Payment Commitment or a Payoff Letter Commitment93 ARTICLE V. REPRESENTATIONS AND WARRANTIES94 Existence, Qualification and Power; Compliance with Laws94 Authorization; No Contravention94 Governmental Authorization; Other Consents94 Binding Effect95 Financial Statements; No Material Adverse Effect; No Internal Control Event95 Litigation95 No Default96 Ownership of Property; Liens96 Environmental Compliance96 Insurance96 Taxes96 ERISA Compliance97 Subsidiaries; Equity Interests97 Margin Regulations; Investment Company Act98 ii Table of Contents SectionPage Disclosure98 Compliance with Laws98 Intellectual Property; Licenses, Etc98 Books and Records99 Franchise Agreements and Framework Agreements99 Collateral99 Solvency99 Labor Matters99 Acquisitions100 Real Estate Indebtedness100 Service Loaner Vehicles100 Permitted Third Party Service Loaner Indebtedness100 OFAC100 Anti-Corruption Laws100 EEA Financial Institutions100 Taxpayer Identification Number100 ARTICLE VI. AFFIRMATIVE COVENANTS101 Financial Statements101 Certificates; Other Information104 Notices107 Payment of Obligations109 Preservation of Existence, Etc.; Maintenance of Vehicle Title Documentation109 Maintenance of Properties; Repairs109 Maintenance of Insurance109 Compliance with Laws and Contractual Obligations110 Books and Records110 Inspection Rights110 Use of Proceeds110 Floorplan Audits111 Location of Vehicles111 Additional Subsidiaries111 iii Table of Contents SectionPage Further Assurances112 Landlord Waivers112 Notices regarding Indebtedness113 Joinder of Additional Silo Lenders113 Deposit Accounts113 Anti-Corruption Laws113 ARTICLE VII. NEGATIVE COVENANTS113 Liens113 Investments115 Indebtedness116 Fundamental Changes117 Dispositions118 Restricted Payments119 Change in Nature of Business120 Transactions with Affiliates120 Burdensome Agreements120 Use of Proceeds120 Financial Covenants121 Acquisitions121 Used Vehicle Borrowing Base122 Amendments of Certain Indebtedness122 Prepayments, etc. of Certain Indebtedness122 Silo Subsidiaries122 Dual Subsidiaries122 [Intentionally Omitted.]123 Disposition of Subsidiary or Franchise123 Additional Credit Support Documentation123 Perfection of Deposit Accounts123 Sanctions123 Certain Service Loaner Vehicles124 Anti-Corruption Laws124 Post-Closing Deliveries124 iv Table of Contents SectionPage ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES124 Used Vehicle Events of Default124 Remedies Upon Used Vehicle Event of Default127 New Vehicle Events of Default128 Remedies Upon New Vehicle Event of Default130 Overdrawing of New Vehicle Floorplan Loans132 Application of Funds132 ARTICLE IX. ADMINISTRATIVE AGENT134 Appointment and Authority134 Rights as a Lender134 Exculpatory Provisions135 Reliance by Administrative Agent and Revolving Administrative Agent136 Delegation of Duties136 Resignation of Administrative Agent136 Non-Reliance on Administrative Agent and Other Lenders138 No Other Duties, Etc138 Administrative Agent May File Proofs of Claim; Credit Bidding138 Collateral and Guaranty Matters140 Collateral142 ARTICLE X. MISCELLANEOUS142 Amendments, Etc142 Notices; Effectiveness; Electronic Communication144 No Waiver; Cumulative Remedies; Enforcement147 Expenses; Indemnity; Damage Waiver147 Payments Set Aside150 Successors and Assigns150 Treatment of Certain Information; Confidentiality156 Right of Setoff157 Interest Rate Limitation157 Counterparts; Integration; Effectiveness157 Survival of Representations and Warranties158 Severability158 v Table of Contents SectionPage Replacement of Lenders158 Governing Law; Jurisdiction; Etc159 Waiver of Jury Trial160 USA PATRIOT Act Notice160 Designated Senior Indebtedness161 No Advisory or Fiduciary Responsibility161 Electronic Execution of Assignments and Certain Other Documents161 Acknowledgment and Consent to Bail-In of EEA Financial Institutions162 SIGNATURESS-1 vi SCHEDULES Schedule 1.01ASilo Subsidiaries Schedule 1.01BDual Subsidiaries Schedule 1.01CCertain ERISA Information Schedule 2.01ACommitments and Applicable Percentages Schedule 2A.03(a)Information Regarding Collateral Schedule 4.01 Good Standing Jurisdictions and Foreign Qualifications Schedule 5.05Certain Indebtedness Schedule 5.06Litigation Schedule 5.13Subsidiaries; Other Equity Investments Schedule 5.19Franchise and Framework Agreements Schedule 6.13Location of Vehicles Schedule 7.01Existing Liens Schedule 7.03Existing Indebtedness Schedule 7.25Post-Closing Deliveries Schedule 10.02Administrative Agent’s Office; Certain Addresses for Notices; Tax Identification Number EXHIBITS Form of Exhibit A-1New Vehicle Floorplan Committed Loan Notice Exhibit A-2 Used Vehicle Floorplan Committed Loan Notice Exhibit B-1(a) New Vehicle Floorplan Swing Line Loan Notice (Borrowing) Exhibit B-1(b) New Vehicle Floorplan Swing Line Loan Notice (Conversion) Exhibit B-2 Used Vehicle Floorplan Swing Line Loan Notice Exhibit C Note Exhibit D Assignment and Assumption Exhibit E Third Amended and Restated Company Guaranty Exhibit F Third Amended and Restated Subsidiary Guaranty Exhibit G Compliance Certificate Exhibit H Floorplan Joinder Agreement Exhibit I Used Vehicle Borrowing Base Certificate Exhibit J Fourth Amended and Restated Security Agreement Exhibit K New Vehicle Borrower Notice Exhibit L Opinion Matters Exhibit M Master Intercreditor Agreement Exhibit N Forms of U.S. Tax Compliance Certificates Exhibit O Conversion Notice Exhibit P Notice of Loan Prepayment viii THIRD AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT This THIRD AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT (“Agreement”) is entered into as of November 30, 2016, among SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), certain Subsidiaries of the Company party hereto pursuant to Section 2.19 (each a “New Vehicle Borrower”, and together with the Company, the “Borrowers” and each individually a “Borrower”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing Line Lender, and BANK OF AMERICA, N.A., as Revolving Administrative Agent (in the capacity of collateral agent for the Secured Parties referenced below).
